Per Curiam. This matter comes before the Court on a stipulation by Respondent which states as follows: “1. That the complaint herein originally sought $144.00 in license fee overpayments. 2. That pursuant to an order of the Court dated August 3, 1978, the allowable recovery on this claim was reduced to $24.00. 3. That according to the report submitted by the Illinois Secretary of State, dated May 10,1978, Claimant in fact made overpayments of her license fee. 4. That under Ill. Rev. Stat., Ch. 95 1/2, Sec. 3-824 (6), 1977, the Secretary of State is authorized to make refunds of overpayments made within six months prior to a refund application. 5. That the $24.00 cannot be directly refunded by the Secretary of State in that the amounts were paid by Claimant one and two years ($12.00 each year) before she requested a refund. 6. That under Ill. Rev. Stat., Ch. 95 1/2 Sec. 3-824 (d), 1977, the Claimant must apply to the Court of Claims for this refund. 7. That there being no disputed questions of fact, Respondent agrees to an entry of an award of $24.00. There being no matters under dispute, an award is hereby entered in the amount of $24.00.